By the act of 1784, in the laying out, altering, or changing roads the interposition of a jury is necessary; and the law has directed that damages may be assessed and the most proper grounds pointed out over which the road shall run. But in deciding, in the first instance, that there shall be a road in a particular section of the country, or in discontinuing such roads as may be deemed useless, a jury has nothing to do; the whole power is given to the court. We therefore think the order of the county court, discontinuing the road in question, is a legal one, and such as the court might well have made. It follows, therefore, that the defendant is entitled to judgment. *Page 19